Citation Nr: 0709026	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impaired pulmonary function as caused by VA hospitalization 
or medical or surgical treatment of right pneumonectomy in 
July 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954, and from May 1955 to June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  In the April 2004 notice of 
disagreement, the veteran specifically disagreed with denial 
of compensation for additional disability he claimed as 
impaired pulmonary function.  In a May 2005 rating decision 
during the appeal, the RO (Decision Review Officer decision) 
granted compensation under 38 U.S.C.A. § 1151 for the 
disabilities of post thoracotomy syndrome (with neuropathy 
and chest pain, dysesthesia, and limited shoulder motion) and 
tender and keloid scar; this decision did not address the 
claimed additional disability of impaired pulmonary function. 

The veteran appeared and testified at a personal hearing in 
November 2005 before the undersigned Veterans' Law Judge.  A 
copy of the hearing transcript is of record.  


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran does not have additional disability of decreased 
pulmonary function that is caused by VA hospitalization, 
surgical, or medical treatment of right pneumonectomy in July 
1991.  




CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for impaired pulmonary function as caused 
by VA hospitalization or medical or surgical treatment of 
right pneumonectomy in July 1991 have not been met.  38 
U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
April and November 2002 satisfied VA's duty to notify under 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, what 
evidence the appellant should provide, informed the appellant 
that it was the appellant's responsibility to make sure that 
VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and asked the appellant to send in 
evidence needed to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA hospital reports, treatment 
records, and examination reports with medical opinion, 
private hospitalization and treatment records, and lay 
statements and personal hearing testimony have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

38 U.S.C.A. § 1151 Claim for Impaired Pulmonary Function

The veteran contends that he has impaired pulmonary function 
that was caused by VA hospitalization, surgical, or medical 
treatment of right pneumonectomy at a VA Medical Center in 
July 1991.  The veteran's representative contends that the 
veteran's lung disease that preexisted the July 1991 
hospitalization and surgical treatment by VA may have been 
aggravated by the July 1991 pneumonectomy.

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and 
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable. (emphasis 
added) 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2006), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2006). 

In this case, the medical evidence of record shows that, at 
the time of the July 1991 right lower and middle lobectomy by 
VA, the veteran had preexisting disorders of the lung that 
included chronic obstructive pulmonary disease (COPD), 
interstitial lung disease, bronchitis, and lung lesion.  The 
private and VA evidence that included chest X-rays also shows 
that in 1986 the veteran had a 30 year history of smoking two 
packs per day, had been exposed to asbestos for 14 years, and 
had suffered congestive heart failure, including pericarditis 
(1986), a myocardial infarction of the anterior septum (July 
1986), was obese, and complained of shortness of breath.  The 
July to August 1991 VA hospitalization report reflects that, 
upon admission, the veteran had a history of cough associated 
with bronchitis, and clinical findings of mildly decreased 
breath sounds in the left upper field and on the right side, 
and lesion in the right lower lobe.  A March 1999 VA 
treatment entry reflects a history of symptomatic COPD since 
1990. 

In July 1991, the veteran underwent a right upper and middle 
lobectomy with a wedge resection of the superior segment of 
the right lower lobe, for removal of right lung lesion. 

VA outpatient treatment records reflect that after surgery in 
1991 the veteran's initial complaints did not include 
shortness of breath or decreased pulmonary function; that the 
veteran was moderately obese; and that he first complained of 
shortness of breath with exertion in September 1991.  

After a review of the evidence of record, and comparing the 
veteran's condition immediately before the beginning of the 
hospital care, medical, or surgical treatment in July 1991 to 
the veteran's condition after the July 1991 surgery (right 
lobectomy), the Board finds the evidence does not show 
additional disability of decreased pulmonary function that 
was "caused by" VA hospital care, or medical or surgical 
treatment.

The degree of decreased pulmonary function due to the 
pneumonectomy and resection of the right lung is not 
considered to be "caused by" VA because partial removal of 
the lung (pneumonectomy) with resection and resulting 
decreased lung volume is a reasonably foreseeable outcome of 
the right lung surgery in July 1991 to which the veteran 
consented.  38 C.F.R. § 3.361(d).  For example, VA treatment 
records reflect that some of the veteran's complaints of 
shortness of breath are secondary to lobectomies (November 
1991); and that he had post-surgical changes that affect the 
right upper chest (computed tomography (CT) scan in September 
1994); and chest X-rays showed volume loss in the right lung 
(August 2003).  

The Board notes the veteran's personal hearing testimony to 
the effect that he experienced shortness of breath during VA 
hospitalization from July to August 1991, and experienced 
shortness of breath after hospitalization when he went for 
pulmonary function testing and was put on treadmills; 
however, this testimony only shows continuance of pre-
existing symptoms of shortness of breath and decreased 
pulmonary functioning.

Even assuming, arguendo, that the veteran had decreased 
pulmonary functioning after the 1991 surgery not accounted 
for by the surgical removal and resection of part of the 
right lung, the competent medical evidence relates the 
veteran's complaints of shortness of breath and decreased 
pulmonary function to causes other than VA hospitalization or 
medical or surgical treatment.  The non-VA causes include 
that the veteran's complaints of shortness of breath were 
related to (pre-existing) COPD, bronchitis, and weight gain 
(obesity).  For example, VA treatment records show continued 
evidence of shortness of breath due to COPD (April, July 
1992); that the veteran had resumed running/jogging (March 
1994), although he had poor exercise tolerance (May 1994); 
continued diagnosis of COPD (September 1994); wheezing due to 
continued bronchitis (January 1994); complaints of dyspnea 
were due to weight and deconditioning, and borderline low 
spirometric lung volumes were probably due to obesity and 
interstitial lung disease (July 2002); and chest X-rays 
showed volume loss in the right lung, density suggestive of 
fibrosis, and mild diffuse interstitial prominence throughout 
the lungs that could be due to prior smoking history or 
represented a mild interstitial fibrosis, with partially 
flattened left hemidiaphragm that suggested COPD (August 
2003).  

In addition, the competent medical evidence of record does 
not show that the complaints of decreased pulmonary function 
were proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or that decreased pulmonary function was 
an event that was not reasonably foreseeable.  For example, 
an August 2003 VA examination report includes the opinion 
that the July 1991 right lung surgery (pneumonectomy) was 
performed for appropriate reasons (removal of tumor), and 
there were no obvious surgical errors.  While the appellant 
is competent to testify as to any symptomatology he 
experienced at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as an opinion as to the etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

For these reasons, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
impaired pulmonary function as caused by VA hospitalization 
or medical or surgical treatment of right pneumonectomy in 
July 1991 have not been met, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151, for impaired pulmonary 
function as caused by VA hospitalization or medical or 
surgical treatment of right pneumonectomy in July 1991, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


